Citation Nr: 0921264	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  04-41 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for paranoid 
schizophrenia.

2.  Entitlement to service connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1960 to November 
1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Veteran requested a hearing before the Board.  A hearing 
was scheduled for April 2008, however, the Veteran was unable 
to attend, and his representative requested his appeal to be 
considered based on the evidence of record. 

In May 2008, the Board remanded these claims for additional 
development.  Unfortunately the issue of entitlement to 
service connection for a bipolar disorder must again be 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. In rating decisions of July 1966, September 1992, and June 
1995, the RO denied service connection for psychiatric 
disorders described as passive aggressive personality, 
schizophrenia, if existent, and schizophrenia paranoid type, 
respectively. The Veteran was notified of the decisions by 
letter, but he did not perfect an appeal.

2.  The evidence submitted since the June 1995 rating 
decision, pertinent to the claim for service connection for 
paranoid schizophrenia, is either cumulative or redundant, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.


	
CONCLUSIONS OF LAW

1.  The June 1995 rating decision that denied service 
connection for paranoid schizophrenia is final.  38 U.S.C.A. 
§ 7105 (West Supp. 2008); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the June 1995 rating decision is 
not new and material, and the Veteran's claim for service 
connection for paranoid schizophrenia is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West Supp. 2008); 38 C.F.R. 
§ 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Letters sent to the Veteran in July 2003 and May 2008 advised 
the Veteran of the evidence necessary to substantiate the 
claims for service connection, including the type of evidence 
required to reopen his previously denied claim, advised of 
his respective duties, and asked the Veteran to submit 
information and/or evidence to the RO.  The content of this 
notice complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The claim was thereafter denied in an 
April 2009 Supplemental Statement of the Case (SSOC).  

To fulfill Dingess requirements, in March 2006, the regional 
office provided the Veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
regional office successfully completed the notice 
requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. §5103(a) and 
38 C.F.R. §3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims 
folder, as are post-service VA and private records.  There is 
no indication that there are any outstanding pertinent 
documents or records that have not been obtained, or that are 
not adequately addressed in documents or records contained 
within the claims folder.  The Board is not required to 
remand for an etiological examination and opinion in the 
context of a claim to reopen a finally adjudicated claim 
where new and material evidence has not been presented or 
secured.  38 C.F.R. § 3.159 (c)(4)(C)(iii).

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for Paranoid 
Schizophrenia

Notwithstanding determinations by the RO that new and 
material evidence has not been received to reopen the 
Veteran's claim, it is noted that on its own, the Board is 
required to determine whether new and material evidence has 
been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The record, with respect to this claim, reflects that a claim 
for service connection for paranoid schizophrenia was 
originally denied by a July 1966 rating decision, at which 
time the RO denied the claim on the basis that the Veteran 
was not diagnosed with paranoid schizophrenia.  The claim was 
subsequently denied in September 1992 and June 1995 rating 
decisions.  The Veteran was notified of his right to appeal 
the June 1995 decision but did not file a timely notice of 
disagreement and subsequently, the June 1995 rating decision 
became final when the Veteran did not perfect his appeal 
within the statutory time limit.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  As such, the Veteran's claim for service 
connection for paranoid schizophrenia may only be opened if 
new and material evidence is submitted.  

In this instance, since the June 1995 rating decision denied 
the claim on the basis that there was no evidence that the 
Veteran had schizophrenia during service or that active 
military service aggravated a schizophrenia condition, the 
Board finds that new and material evidence would consist of 
evidence that the Veteran's schizophrenia occurred during 
service, was aggravated by service, or manifested to a 
compensable degree within a year following service.

Evidence received since the June 1995 rating decision 
consists of numerous medical records and documents.  Several 
medical records indicate that the Veteran was diagnosed after 
service with paranoid schizophrenia.  However, the Board is 
unable to conclude that this evidence constitutes new and 
material evidence to reopen the claim, as it does not support 
the argument that the Veteran suffered from schizophrenia 
during service, that schizophrenia was aggravated by service, 
or that it manifested to a compensable degree within a year 
after service.  In fact, the evidence submitted supports the 
conclusion that the Veteran did not have paranoid 
schizophrenia during service.

Therefore, the Board has no alternative but to conclude that 
the additional evidence and material received in this case as 
to the claim for service connection for paranoid 
schizophrenia does not relate to an unestablished fact 
necessary to substantiate the claim and thus is not material.  
It is also not material because it is essentially redundant 
of assertions maintained at the time of the previous final 
denial in June 1995, and does not raise a reasonable 
probability of substantiating the claim.  38 U.S.C.A. 
§ 3.156(a).


ORDER

New and material evidence not having been submitted, the 
Veteran's application to reopen the claim for service 
connection for paranoid schizophrenia is denied.



REMAND

The Veteran is also seeking entitlement to service connection 
for a bipolar disorder.  The Board finds that the duty to 
assist has not been met.  VA has a duty to assist the Veteran 
in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records, pertinent medical records, and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159. 

In the Board's May 2008 remand, the RO was instructed to 
afford the Veteran a VA examination to determine the nature 
and etiology of any psychiatric disabilities the Veteran may 
have.  The Veteran was scheduled for an examination in 
September 2008, but was unable to attend since he did not 
have transportation.  The examination was then rescheduled 
for October 2008, but the Veteran was also unable to attend 
because he was in a substance abuse treatment center at that 
time.  A deferred rating decision from November 2008 
indicated that the RO determined that the Veteran had good 
reasons for not reporting to the examinations and that he 
should be rescheduled for an additional VA examination.  A 
letter was sent to the Veteran in December 2008 requesting 
him to contact the RO to schedule an examination.  In March 
2009, a report of contact note indicated that the Veteran was 
contacted over the telephone and the Veteran stated that 
anytime was a good time to reschedule his examination, and 
the note also reported that the Veteran was informed he would 
receive a notification letter incorporating that information.  
It does not appear that a letter regarding that information 
was sent to the Veteran.  Subsequently, the claim was 
adjudicated in a Supplemental Statement of the Case (SSOC) in 
April 2009.  Several days later, the Veteran contacted the RO 
indicating that he desired his VA examination to be 
scheduled.  However, the claim was then adjudicated in an 
additional SSOC in April 2009, without scheduling a VA 
examination. 

The Board finds that the RO should schedule the Veteran for a 
VA examination and take into consideration that the Veteran 
often has difficulty finding transportation to medical 
appointments.  Furthermore, the evidence of record indicates 
that the Veteran is currently diagnosed by a VA psychiatrist 
with bipolar disorder and several VA outpatient and inpatient 
records include conclusory statements that link the Veteran's 
bipolar disorder to service.  In May 2003, a VA staff 
psychiatrist stated that the Veteran's bipolar disorder 
appeared to be service-connected, and further stated that 
after reviewing the Veteran's military history, he has had 
long-term symptoms consistent with undiagnosed bipolar 
disorder.  Additionally, in February 2004, a VA psychiatrist 
indicated that the Veteran's onset of bipolar illness was 
related to military service, but the psychiatrist did not 
indicate any explanation for that conclusion.  Additionally, 
in May 2004, a psychiatrist indicated that the Veteran should 
be service connected for bipolar disorder, as it was 
misdiagnosed during service as schizophrenia.  The examiner 
who conducts the VA examination should comment on these 
opinions.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran a VA examination 
for psychiatric disorders, to include 
bipolar disorder, taking into 
consideration that the Veteran has 
difficulty obtaining transportation to 
medical appointments.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is at least 
as likely as not (i.e., probability of 50 
percent) that the Veteran's psychiatric 
disorder, including bipolar disorder, had 
its onset during service, is in any other 
way causally related to his active 
service or occurred within a year after 
service.

2.  Additionally, the examiner is asked 
to specifically give an opinion on and 
address the statements by psychiatrists 
in the VA medical records, that the 
Veteran was misdiagnosed with 
schizophrenia during service and that he 
had long-term symptoms consistent with 
undiagnosed bipolar disorder.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The claims folder must be 
provided to the examiner for review.  The 
examiner must state in the examination 
report that the claims folder has been 
reviewed.

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  The 
consequences of failure to report for a 
VA examination without good cause may 
include denial of his claim.  38 C.F.R. 
§§ 3.158, 3.655.

3.  After all of the above actions have 
been completed, readjudicate his claim.  
If the claim remains denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


